DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed June 03, 2020.
Claims 24-47 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 24, 38 and 47) followed subsequently by the rejections of the respective dependent claims.
Information Disclosure Statement
Acknowledgment is made that the information disclosure statements filed on 06/03/20 has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
Claims 47 and 24 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20.
Applicant is advised that should claim 24 be found allowable, claim 47 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two sets of claims in an application are duplicates or else are so close in content that they both cover the same thing, 
Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

Claim Rejection - 35 USC § 112 
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 24-48 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 24, 38 and 47, recites the limitation of “unstructured document that lacks a format to configure a data processing environment” does not appear to be described in the original specification in a way to reasonably explain to one skilled in the art. Certainly, original specification paragraphs disclose on [0038], (e.g. convert the scanned files from unstructured data to structured data), [0086]-[0092] disclosed (e.g. multiple structured format from a single unstructured file or document can be generated..on various healthcare setting etc”) which does not read “unstructured document that lacks a format to configure the data processing environment”. Examiner is unable to locate these limitations in the original specification. In 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 28 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 28 and 41 recited the limitations of “a list of patients within a certain distance of the processor”. The term “within a certain distance of the processor or device” is ambiguous. It is unclear what is trying to accomplish by language by indicating a certain distance of the process or device. A patient can keep a computer next to him/her can interpret/read the recited claim limitations. The limitations is indefinite as it fails to point out what is being described.  
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title


Claims 24-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The judicial exception is not integrated into a practical application. 
Step 1. 	The method of claims 24-37 and 47, a processor, a non-transitory computer storage medium, are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A: 
1. 	In accordance with Step 2A, the limitations are directed to additional elements include a processor, a non-transitory computer storage medium.
2.	The limitations are recited in claims 24, 38 and 47 are an abstract idea of data capture mode for creating a structured document from an unstructured document, recognize the content of the unstructured document, collecting metadata from data associated with record owner, exporting/importing structured document etc. The limitations of data capture mode for creating a structured document from an unstructured document, recognize the content of the unstructured document, collecting metadata from data associated with record owner, exporting/importing structured document is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting based on the data capture mode, a record owner having a plurality of existing data records to be associated with the unstructured document by comparing the plurality of existing data records with the captured unstructured document, plurality of 
With respect to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites using a processor, non-transitory computer readable storage medium steps. The using a processor, non-transitory computer readable storage medium in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B.
Claims 24, 38 and 47 recited additional limitations, such that automatically comparing a plurality of existing data records associated with a record owner to the unstructured document based on the data capture mode to determine whether to associate the unstructured document with the record owner. These limitations are a context which encompasses comparing information regarding a sample or test on known or target data. Using generic computing components (e.g. processor, non-transitory computer readable storage medium) does not amount to significantly more than the abstract and is not enough to transform an abstract idea to a 
Dependent claims 25-32 and 39-46 recite an additional limitation, e.g. preset period of time, proximity between the processor and plurality of patients, events associated with plurality of patients, schedule visits of patients, transaction associated with data records, static and dynamic metadata, HL7, XDS, XML, CDA, multiple formats etc.) which is also directed to mental process or organizing human activity and does not amount to significantly more than the abstract idea as indicated.
 Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 24-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-24 of US Patent 10,706,008 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US 10,706,008 B2 contain(s) every element of claims 24-47 of the instant application 16/946032 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 24-47) contains same or similar limitations as US 10,706,008 B2 (i.e. claims 1-24). Claims of the instant application 16/946032, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

US 9,678956 B2 contain(s) every element of claims 24-47 of the instant application 15/595216 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 24-47) contains same or similar limitations as US 9,678956 B2 (i.e. claims 1-9). Claims of the instant application 16/946032, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's 

Claim Rejections- 35 USC § 103

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
16.	Claims 24-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobus et al. (US 2005/0209891 A1), hereinafter Jacobus in view of Cordonnier (US 2011/0138269 A1).
As for claim 24, Jacobus teaches a method for capturing and structuring data from an unstructured document that…..a format to configure a data processing environment, the method comprising steps of: recognizing the content of the unstructured document using a processor to determine a data capture mode capable of capturing the unstructured document (see [0018], aggregating medical records, clinical observations, and medical imagery into a common database. Enables the data to be viewed and/or updated by medical practitioners regardless of 
capturing the unstructured document under the data capture mode using the processor; automatically comparing a plurality of existing data records associated with a record owner to the unstructured document using the data capture mode to determine whether to associate the unstructured document with the record owner (see [0018], e.g. automated medical parameters, Fig. 10 and 12, [0057], physician to register one or more of his/her patients, upload or update patient records, set-up remote instruments, create clinical observation data, review authorized patient records, images, or clinical observation data);
collecting metadata from data associated with the record owner and the unstructured document, creating a structured document from the unstructured document using the metadata; generating structured formats to configure the structured document for use by multiple systems following standard transport protocols;….the structured document to a file format having one of the structured formats; and exporting the structured document (see Fig. 6, Fig. 12, [0050], 0054], types of data associated with the record: the original image and "dirty" or not-guaranteed-correct text from the OCR function. The record is then coded at an HTML document which references the scanned image and codes the "dirty" text as Meta tags. The image or paper upload is necessary, and the resulting record is searchable).
Jacobus teaches the claimed invention including the limitations of a format to configure a  data processing environment, the structured document. But does not explicitly teach the limitations of document that lacks a format to configure a data processing environment. Converting the structured document. In the same field of endeavor, Cordonnier teaches the limitations of document that lacks a format to enable the data processing environment, Converting the structured document (see Cordonnier, [0031], not in a target or suited format, [0028], converting documents).
Jacobus and Cordonnier both references teach features that are directed to analogous art and they are from the same field of endeavor, such as structured and unstructured documents, managing them which can be use for medical records.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cordonnier’s teaching to Jacobus system for the exchange and/or sharing of medical documents and said target format is compliant with a second protocol for the exchange and/or sharing of medical imaging documents. Thus, help management and exchange medical documents in a same format without loss of information. Exchanging medical documents provide an information in which they are associated, and the possible links between this document and other medical documents related to the same patient (see Cordonnier, [0021]-[0025]).
As for claim 38, 
		The limitations therein have substantially the same scope as claim 24 because claim 38 is a non-transitory computer storage medium claim for implementing those steps of claim 24. Therefore, claim 38 is rejected for at least the same reasons as claim 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cordonnier’s teaching to Jacobus system for the exchange and/or sharing of medical documents and said target format is compliant with a second protocol for the exchange and/or sharing of medical imaging documents. Thus, help management and exchange medical documents in a same format without loss of information. Exchanging medical documents provide an information in which they are associated, and the possible links 
As for claim 47, 
		The limitations therein have substantially the same scope as claim 24 except for the limitations of the data capture mode is selected from a plurality of predetermined data capture mode including a proximity based capture mode; an event based capture mode and a transaction-based capture mode; an inquiry based capture mode. Jacobus in view of Cordonnier teaches such limitations (see Jacobus, [0055], within the institution (e.g. proximity). [0069], patient data transaction by technicians or physicians performed. Also see Cordonnier, [0011], within the hospital (e.g. proximity), [0140], [0060], [0063], a meta-datum, of a value with a relevancy above a predetermined threshold, most relevance value is chosen. Therefore, taken alone or combine references teach the claim recited limitations.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cordonnier’s teaching to Jacobus system for the exchange and/or sharing of medical documents and said target format is compliant with a second protocol for the exchange and/or sharing of medical imaging documents. Thus, help management and exchange medical documents in a same format without loss of information. Exchanging medical documents provide an information in which they are associated, and the possible links between this document and other medical documents related to the same patient (see Cordonnier, [0021]-[0025]).
As to claim 25, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:

As to claim 26, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
further including: updating the metadata dynamically (see Jacobus, [0008]).
As to claim 27, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the data capture mode includes: a proximity-based capture mode, an event-based capture mode, a schedule-based capture mode, an inquiry-based capture mode, or a transaction-based capture mode (see Jacobus, [0044], [0060]).  
As to claim 28, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the proximity-based capture mode selects the record owner from a list of patients within a certain distance of the processor (see Cordonnier, [0060], [0063]).
As to claim 29, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the event-based capture mode uses selects the record owner from a plurality of patients associated with events that occurred during a preset period of time (see Jacobus, [0055], [0067], [0264]). 

Jacobus and Cordonnier teach:
wherein the schedule-based capture mode selects the record owner from patients having scheduled visits with a healthcare provider (see Jacobus, [0057], [0062]). 
As to claim 31, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the inquiry-based capture mode selects the record owner from an inquiry the processor receives from a user (see Jacobus, [0057], [0058]). 
As to claim 32, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
 wherein the transaction-based capture mode selects an existing data record to be associated with an electronic data record from a transaction associated with the existing data records of the record owner (see Jacobus, [0009]).
As to claim 33, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the step of collecting metadata includes the step of: collecting static and dynamic metadata (see Jacobus, Fig. 10, [0054]).
As to claim 34, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:

wherein the step of creating a structured document includes the step of: creating the structured documents further includes: creating the structured documents in one of a health level seven (HL7) format, a cross enterprise document sharing (XDS) format, an extensible markup language (XML) format, and a clinical document architecture (CDA) format (see Jacobus, [0010]; Also see Cordonnier, [0012], XDS, XML, CDA).
As to claim 35, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the step of creating structured document includes the step of: creating structured documents in multiple formats from a health level seven (HL7) format, a cross enterprise document sharing (XDS) format, an extensible markup language (XML) format, and a clinical document architecture (CDA) format (see Jacobus, [0010]; Also see Cordonnier, [0012], XDS, XML, CDA).
 As to claim 36, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
Wherein the step of collecting metadata includes the step of: collecting the metadata  from an HL7 message received by the processor (see Jacobus, [0010]). 
As to claim 37, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:

Claims 39-46 correspond in scope to claims 25-37 and are similarly rejected.
Prior Arts
17. 	US 2013/0218917 teaches a data capture mode for processing a non-electronic data record into an electronic data record and selecting a record owner having a plurality of existing data records to be associated with the electronic data record. Collecting metadata from data associated with the record owner and the electronic data record, and data generated during the capturing. Combining the electronic data record and the metadata, and exporting the structured data records (see [0007]).
US 2012/0102502 teaches an identifier (e.g. HL7, original HL7, doctor, patient, audit), Many data formats including Health Level Seven (HL7), eXtensible Markup Language (XML), Portable Document Format (PDF), Tagged Image File Format (TIFF), WAVeform audio file (WAV), Digital Imaging and Communications in Medicine (DICOM) and Moving Picture Experts Group (MPEG) ([0068]).
Fujitsu, “Fujitsu and Osmosyz Pioneer New Healthcare Standard for Electronic Clinical Document: Interoperability Standard Identified by The Office of National Coordinator for Health Information Technology”. ONC, 2011, teaches HL7, unstructured documents and outside of discreet data elements within an Electronic Medical Records (EMR) database (pages 1-5).   





Conclusion
18.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety

19.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 

Contact Information

20.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service 
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154         
2/18/22